In 1892, the State Board of Education acquired premises situate at 55 North Clinton Avenue, Trenton, New Jersey. In April of 1937, it entered into an agreement to sell the property. The agreement was not consummated until March 17th, 1943. In the meantime, the city purchased the interest of the state's vendee at tax sale for the taxes for the year 1940.
It is conceded that the state's lands are exempted from taxation under R.S. 54:4-3.3.
The vendee, however, was not exempt. Its equitable interest was taxable as any property in the city was taxable. The immunity extends to the state and not to its vendee. The city can enforce its tax lien against the equitable interest of the purchaser. Since it now has the entire title, the city may sell the entire estate unless it is redeemed. Hance v. New Brunswick, 7 N.J.Mis. R. 610; New Brunswick v. United States, 276 U.S. 547.
The writ will be dismissed. Costs do not run against the state. *Page 265